DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2011/0051076) in view of Amitai (US 2017/0045744), and further in view of Border et al. (US 2017/0242251).
Regarding Claim 29, Sugihara et al. (US 2011/0051076) discloses a head-mounted display apparatus (Fig. 7) comprising:
an optical member having a front surface (Fig. 7, front of spectacle lens 6), a rear surface (Fig. 7, rear of spectacle lens 6), and a plurality of side surfaces (Fig. 7, periphery of spectacle lens 6) and formed with a pin hole (Fig. 10b, through hole 17) in the direction from the rear surface toward the front surface;
Sugihara further discloses
a reflective member (Fig. 10b, reflection unit 5 and reflection surface 18 is located in through hole 17) located in the pin hole to reflect the display image,
Sugihara does not disclose 
a display unit adapted to emit a display image toward one of the side surfaces of the optical member; and 
wherein the display unit comprises an LED display panel comprising a plurality of two-dimensionally arrayed micro-LEDs.
However Amitai, in the same field of endeavor, teaches a display unit adapted to emit a display image toward one of the side surfaces of the optical member (Fig. 11A, 
Additionally Border, in the same field of endeavor, teaches wherein the display unit comprises an LED display panel comprising a plurality of two-dimensionally arrayed micro-LEDs (Fig. 169, image source 16910, micro-sized LED array, there being a plurality of arrays because an image is formed, Paragraph 0691) for the purpose of making use of an image source that does not require supplemental light to be applied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head-mounted display of Sugihara with a display unit adapted to emit a display image toward one of the side surfaces of the optical member (of Amitai) and wherein the display unit comprises an LED display panel comprising a plurality of two-dimensionally arrayed micro-LEDs (of Border) for the purpose of transmitting an image through a waveguide while not requiring supplemental light to be applied.
Claims 30-32 are product-by-process claims (wherein the micro-LEDs are formed…; wherein a first conductive layer metal layer is formed…; wherein the first conductive metal layer is formed… ) and are therefore rejected since the product of claim 29 (an LED display panel comprising a plurality of two-dimensionally arrayed micro-LEDs) was rejected by Sugihara in view of Amitai, further in view of Border.  Only the finished (an LED display panel comprising a plurality of two-dimensionally arrayed micro-LEDs) has been given patentable weight. The process limitations are not given any significant patentable weight as per MPEP 2113:
The method limitations are not germane to patentability pursuant to MPEP §2112.02, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”

















Reasons for Allowance/Examiner’s Comments
Regarding Claim 13,  Sugihara et al. (US 2011/0051076) discloses a head-mounted display apparatus (Fig. 7) comprising:
an optical member having a front surface (Fig. 7, front of spectacle lens 6), a rear surface (Fig. 7, rear of spectacle lens 6), and a plurality of side surfaces (Fig. 7, periphery of spectacle lens 6) and formed with a pin hole (Fig. 10b, through hole 17) in the direction from the rear surface toward the front surface;
Amitai (US 2017/0045744) discloses a display unit adapted to emit a display image toward one of the side surfaces of the optical member (Fig. 11A, optical component 90 projects light toward slanted surface 50, Paragraph 0047); and
Sugihara et al. (US 2011/0051076) further discloses
a reflective member (Fig. 10b, reflection unit 5 and reflection surface 18 is located in through hole 17) located in the pin hole to reflect the display image,
wherein the display image reflected by the reflective member (Fig. 10b, reflection unit 5 and reflection surface 18 is located in through hole 17),
Neither Sugihara et al. nor Amitai disclose “(the display image) … passes through the pin hole and exits through the rear surface of the optical member”.
Additionally, the prior art of record do not remedy the deficiency of Sugihara et al. and Amitai.
Regarding Claim 26,  Sugihara et al. (US 2011/0051076) discloses a head-mounted display apparatus (Fig. 7) comprising:
an optical member comprising a first part having a concave surface (Fig. 7, rear surface of spectacle lens 6) and a second part having a convex surface (Fig. 7, front 
Amitai (US 2017/0045744) discloses a display unit adapted to emit a display image toward one of the side surfaces of the optical member (Fig. 11A, optical component 90 projects light toward slanted surface 50, Paragraph 0047); and
Sugihara et al. (US 2011/0051076) further discloses
a pin hole (Fig. 10b, through hole 17) formed at the interface where the concave surface is in face-to-face contact with the convex surface,
wherein the display image is reflected by a reflective member located in the pin hole (Fig. 10b, reflection unit 5 and reflection surface 18 is located in through hole 17), 
Neither Sugihara et al. nor Amitai disclose
“(the display image) … passes through the pin hole, and exits through the rear surface of the optical member”.
Additionally, the prior art of record do not remedy the deficiency of Sugihara et al. and Amitai.
Claims 13-28 are allowable.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	Specifically regarding the allowability of independent claim 13:  The prior art of record does not disclose or suggest a head-mounted display comprising “ (the display image) …  passes through the pin hole and exits through the rear surface of the 
Specifically regarding the allowability of independent claim 26:  The prior art of record does not disclose or suggest a head-mounted display comprising “(the display image) … passes through the pin hole, and exits through the rear surface of the optical member”, along with other claim limitations. Claims 14-25 are allowable due to pendency on independent claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng et al. (US 2020/0183169), Ouderkirk et al. (US 2017/0176749), Bergquist (US 2018/0149869), Kress et al. (US 2017/0219824), Kress et al. (US 2017/0123207), Ha et al. (US 2019/0204600), Ha et al. (US 2019/0204601), Ha (US 2019/0086668), Ha (US 10,768,427), and Ha (US 2020/0292829) are cited to show similar head-mounted displays. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872